             Case 6:18-cv-00063-CCL Document 63 Filed 02/03/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

NATHAN PIERCE; MONTANA                                 Cause No. CV 18-63-H-CCL
COALITION FOR RIGHTS;
MONTANA COALITION FOR
CITIZEN VOTING; SHERRI
FERRELL; and, LIBERTY                                              ORDER
INITIATIVE FUND,

                Plaintiffs,

       vs.

CHRISTI JACOBSEN, in her official
capacity as the Secretary of State for
the State of Montana; and, AUSTIN
KNUDSEN, in his official capacity as
Attorney General of Montana, 1

                DEFENDANTS.


       In 2006 a fraud was perpetuated upon the citizens of Montana by the

proponents of three ballot initiatives and the signature gatherers that were

employed to assist in qualifying the measures for Montana's general election.

Primarily responsible were out-of-state signature gatherers who violated statutory

requirements by deceptively obtaining signatures and then falsely swearing to the




1 Pursuant
         to Fed. R. Civ. P. 25(d) these successor public officers are automatically substituted as
Defendants. The Clerk of Court will be directed to amend the case docket accordingly.
                                                1
          Case 6:18-cv-00063-CCL Document 63 Filed 02/03/21 Page 2 of 8



contents of their corresponding affidavits. Among the findings made by the state

court following a bench trial were: (1) the out-of-state signature gatherers obtained

an "overwhelming majority" of the signatures submitted; (2) the out-of-state

signature gatherers were paid over $633,000 for the three initiatives; (3) each

signature gatherer was paid between $0.50 and $2.50 per signature per initiative;

( 4) out-of-state signature gatherers routinely attested that they personally gathered

or assisted in gathering signatures that were actually gathered by other individuals

outside of their presence and without their direct assistance; (5) all 43 of the out-

of-state signature gatherers used false addresses on their certification affidavits;

and, (6) at least some of the out-of-state signature gatherers employed deceitful

"bait and switch" tactics. 2 A great harm resulted when the Montana Secretary of

State' s certification of the three initiatives was invalidated by the state district

court and the initiatives did not appear on the 2006 general election ballot.

       The Montana Legislature responded the following year by passing Senate

Bill 96, with bipartisan support. The law applies only to ballot initiative petitions

and requires a person circulating a petition to be a Montana resident who is not

paid anything of value based upon the number of signatures gathered.3 The law




2 See e.g., (Doc. 57 at 4-6)(citing Montanans for Justice v. State, 2006 MT 277, 334 Mont. 237,
146 P. 3d 759, and, Montanans for Justice v. State, Cause No. DCV-06-1162(d) (Sept. 13,
2006)).
3
  This law is codified at Mont. Code Ann. § 13-37-102.
                                               2
           Case 6:18-cv-00063-CCL Document 63 Filed 02/03/21 Page 3 of 8



was clearly aimed at trying to repair the signature gathering process for ballot

initiatives and to prevent future fraud.

       In May of 2018, the Plaintiffs in this matter sought an emergency temporary

restraining order and injunctive relief challenging the Montana law.4 This Court

set a hearing on the motion for May 14, 2018, which was then continued to May

22, 2018. 5 On May 18, 2018, the Plaintiffs withdrew their emergency motion for a

temporary restraining order and injunctive relief.6 The Plaintiffs filed an amended

complaint and the matter proceeded through discovery; ultimately the parties filed

cross-motions for summary judgment. This Court determined the state law

challenged was constitutional and denied the Plaintiffs' motion for summary

judgment and granted the Defendants' motion. 7

       Specifically, this Court determined Plaintiffs failed to show that Montana's

residency requirement severely burdened their rights and, instead, they presented

only speculative claims. Because less exacting scrutiny applied, this Court

determined the residency requirement was constitutional and found support in

Montana's compelling interest in protecting the integrity of its ballot initiative

process, based upon the state's unique history. 8 Likewise, this Court determined



4
  See, (Doc. 2.)
5
  (Docs. 5 & 13.)
6
  (Doc. 15.)
7
  See, (Doc. 57. )
8
  Id. at 14-25.
                                           3
           Case 6:18-cv-00063-CCL Document 63 Filed 02/03/21 Page 4 of 8



Plaintiffs failed to show that Montana's pay-per-signature ban constituted a severe

burden and, accordingly, the holding of Prete v. Bradbury, 438 F. 3d 949 (9th Cir.

2006), was followed. Applying a relaxed level of scrutiny, this Court found the

state's prohibition on pay-per-signature passed constitutional muster and was

supported by Montana's important interest in regulating its elections.9

       In an eleventh hour filing, 10 Plaintiffs seek, under Rule 59(e) of the Federal

Rules of Civil Procedure, to alter or amend the Court's judgment denying their

motion for summary judgment. 11 Plaintiffs ask the Court to vacate its judgment

and grant their motion for summary judgment, or, in the alternative, vacate the

judgment and set the matter for further proceedings based on "newly discovered

evidence." 12 Defendants oppose the motion. 13 Plaintiffs did not file a reply brief

and the Court is prepared to rule on their motion.

       Rule 59(e) Analysis

       Because specific grounds for a motion to amend or alter a judgment are not

listed in the rule, the district court enjoys considerable discretion in granting or

denying such motion. Amending a judgment after its entry, however, remains an



9
  Id. at 25-32.
10
   Under Federal Rule of Civil Procedure 59(e), a party may move to have the court amend its
judgment within twenty-eight days after entry of the judgment. Plaintiffs filed their motion and
brief in support after 10:30 p.m. on the 28 th day.
11
   See, (Docs 59 & 60.)
12
   (Doc. 60 at 2.)
13
   (Doc. 61.)
                                                4
            Case 6:18-cv-00063-CCL Document 63 Filed 02/03/21 Page 5 of 8



extraordinary remedy which should be used sparingly. McDowell v. Claderon, 197

F. 3d 1253, 1255 n. 1 (9 th Cir. 1999)(en banc)(per curiam). In general, there are

four basic grounds upon which a motion to amend the judgment may be granted:

( 1) if such motion is necessary to correct manifest errors of law or fact upon which

the judgment rests; (2) if such motion is necessary to present newly discovered or

previously unavailable evidence; (3) if such motion is necessary to prevent

manifest injustice; or (4) if the amendment is justified by an intervening change in

controlling law. Allstate Ins. Co. v. Herron, 634 F .3d 1101, 1111 (9th Cir. 2011 ).

"A Rule 59(e) motion may not be used to raise arguments or present evidence for

the first time when they could reasonably have been raised earlier in the litigation."

Kona Enters., Inc. v. Estate ofBishop, 229 F.3d 877, 890 (9th Cir. 2000)(emphasis

in original).

        Plaintiffs assert that the Court misunderstood the authorities it cited and

erred in its reading of what constitutes a constitutional injury under the First

Amendment. 14 Plaintiffs then seem to argue that this Court engaged in a faulty

injury analysis relative to their jurisdictional standing. 15 But this Court never

found that the Plaintiffs lacked standing or failed to demonstrate an injury-in-fact.

Rather, as explained in great detail in the prior order, and as set forth above, 16 it


14
   (Doc. 60 at 2-5.)
15
   Id. at 6-10.
16
   See, f.n. 8 & 9.
                                            5
            Case 6:18-cv-00063-CCL Document 63 Filed 02/03/21 Page 6 of 8



was determined that the Plaintiffs failed to meet their burden of demonstrating

their constitutional rights were severely burdened and, instead, only presented

conclusory and/or speculative claims. 17 While Plaintiffs may disagree with the

Court, such disagreement does not constitute a manifest error of law or fact, nor

has it resulted in a manifest injustice. Thus, Plaintiffs fail to present a valid basis

under Rule 59(e ), to alter or amend the judgment.

        Plaintiffs also present the "newly discovered" First Declaration of Paul

Jacob in which he explained that both the Montana prohibition on out of state

petition circulators and COVID-19 inhibited PlaintiffLiberty Initiative Fund from

circulating any petitions for either the 2018 or 2020 election cycles. 18 Jacob also

states that in December of 2020 a decision was made by Liberty Initiative Fund

that it will circulate its citizen-only voting petition for the 2024 Montana general

election. The entity hopes to engage the services of out-of-state petition

circulators. 19 Jacob then rehashes many of the same points and arguments

previously presented in prior court proceedings.

       To prevail on a Rule 59(e) motion based upon newly discovered evidence,

the movant must show the evidence ( 1) existed at the time of the trial or

proceeding at which the ruling now protested was entered; (2) could not have been


11 Id.
18
   (Doc. 59-1 at 2-3.)
19
   Id. at 3-6.
                                           6
          Case 6:18-cv-00063-CCL Document 63 Filed 02/03/21 Page 7 of 8



discovered through due diligence; and (3) was of such magnitude that production

of it earlier would have been likely to change the disposition of the case. Duarte v.

Bardales, 526 F. 3d 563, 573 (9th Cir. 2008)(abrogated by Lozano v. Montoya

Alvares, 572 U.S. 1 (2014), (citing, Coastal Transfer Co. v. Toyota Motor Sales,

833 F.2d 208,211 (9th Cir.1987).

       The Court does not believe the Jacob declaration constitutes "newly

discovered evidence." As a preliminary matter, the judgment Plaintiffs seek to

amend was entered on December 4, 2020. The Jacob Declaration notes that

sometime in December of 2020, Liberty Initiative made the decision that it will

pursue its ballot initiative in Montana's 2024 general election. Thus, it is unclear

that this evidence existed at the time that this Court's ruling was entered or that it

could not have been discovered through the exercise of due diligence. Rather, it

appears Plaintiffs may have made this decision only after they realized their prior

arguments and claims had failed. But, even if the Court were to presume the

information was truly newly discovered for purposes of 59(e), see, Herron, 634 F.

3d at 1111, the Jacob Declaration does not provide information that "is of 'such

magnitude that production of it earlier would have been likely to change the

disposition of the case."' Coastal Transfer Co., 833 F. 2d at 211 ( other citation

omitted). The Plaintiffs' claims still suffer from a lack of proof and the Jacob

Declaration does not change this shortfall. Plaintiffs have presented nothing that

                                           7
          Case 6:18-cv-00063-CCL Document 63 Filed 02/03/21 Page 8 of 8



would alter this Court's prior decision or change the analysis contained in the order

denying them summary judgment. Accordingly, the Plaintiffs' motion to amend

under Rule 59(e) will be denied.

      Accordingly, IT IS HEREBY ORDERED:

      1. The Clerk of Court is directed to amend the docket in this matter to

reflect that Christi Jacobsen, is now the Secretary of State for the State of Montana,

and that Austin Knudsen, is now the Attorney General of Montana

      2. Plaintiffs' Motion to Alter Judgment of the Court Pursuant to 59(e),

(Doc. 59), is DENIED.   td,,
      DATED thi£-day of February, 2021.



                                     ~~Senior United States District Judge




                                          8
